 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     PAUL B.,                                          CASE NO. C18-5218 BHS
 5
                             Plaintiff,                ORDER ADOPTING REPORT
             v.                                        AND RECOMMENDATION;
 6
                                                       REVERSING DEFENDANT’S
     COMMISSIONER OF SOCIAL                            DECISION TO DENY BENEFITS;
 7
     SECURITY,                                         AND REMANDING FOR
 8                                                     FURTHER ADMINISTRATIVE
                             Defendant.                PROCEEDINGS
 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 13. The Court

12   having considered the R&R and the remaining record, and no objections having been

13   filed, does hereby find and order as follows:

14           (1)   The R&R is ADOPTED;

15           (2)   the ALJ erred as described in the R&R; and

16           (3)   the matter is therefore REVERSED and REMANDED to the

17                 Commissioner for further administrative proceedings.

18           Dated this 6th day of May, 2019.

19

20

21
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

22


     ORDER
